COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                                NO. 02-13-00119-CV


Jack Brewer and Zoe Brewer              §   From County Court at Law No. 2

                                        §   of Denton County (CV2012-03128)
v.
                                        §   September 19, 2013

Green Lizard Holdings, L.L.C.           §   Per Curiam


                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

the case should be dismissed as moot.        It is ordered that the trial court’s

judgment is vacated, and the case is dismissed as moot.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM